                 Case 20-50117-KBO            Doc 3     Filed 01/28/20       Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
In re:                                                         : Chapter 11
                                                               :
                                         1
CELADON GROUP, INC., et al.,                                   : Case No. 19-12606 (KBO)
                                                               : (Jointly Administered)
         Debtors.                                              :
---------------------------------------------------------------x
TA DISPATCH, LLC, an Alabama                                   :
limited liability company,                                     :
                                                               :
         Plaintiff,                                            :
                                                               :
v.                                                             : Adv. No. 20-50117 (KBO)
                                                               :
CELADON TRUCKING SERVICES, INC., a                             :
New Jersey corporation, CELADON LOGISTICS :
SERVICES, INC., a Delaware corporation,                        :
CELADON GROUP, INC., a Delaware                                :
corporation, and HYNDMAN TRANSPORT                             :
LIMITED, an Ontario corporation,                               :
                                                               :
         Defendants                                            :
---------------------------------------------------------------x

      PLAINTIFF’S MOTION FOR LEAVE TO AMEND VERIFIED COMPLAINT

        Plaintiff TA Dispatch, LLC (“Plaintiff”), by and through its undersigned counsel, files this

motion (the “Motion”) for leave to file an amended verified complaint in the form annexed hereto




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line,
Inc. (5403); Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon
International Corporation (5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V.
(6NL7); Celadon Realty, LLC (2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488);
Eagle Logistics Services Inc. (7667); Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V.
(66D1); Leasing Servicios, S.A. de C.V. (9MUA); Osborn Transportation, Inc. (7467); Quality Companies
LLC (4073); Quality Equipment Leasing, LLC (2403); Quality Insurance LLC (7248); Servicios
Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A. de C.V. (5R68); Stinger
Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779); Transportation Insurance
Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate headquarters and the
mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive, Indianapolis, IN
46235.
                Case 20-50117-KBO           Doc 3     Filed 01/28/20     Page 2 of 5




as Exhibit A (the “Amended Complaint”).23 In support of this Motion, Plaintiff respectfully states

as follows:

                                  JURISDICTION AND VENUE

       1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012.

       2.      This matter is a “core” proceeding to be heard and determined by the Court pursuant

to 28 U.S.C. § 157(b) and pursuant to Rule 7008-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, Plaintiff consents

to the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

       3.      Venue is proper before the Court pursuant to 28 U.S.C. § 1409.

                                          BACKGROUND

       4.      On December 2, 2019, Plaintiff originally filed a verified complaint (the

“Complaint”) against certain debtors in the above-captioned chapter 11 cases, Celadon Trucking

Services Inc. (“Celadon Trucking”), Celadon Logistics Services Inc. (“Celadon Logistics”),

Celadon Group, Inc. (“Celadon Parent”), and Hyndman Transport Limited (“Hyndman Transport,”

with Celadon Trucking, Celadon Logistics, and Celadon Parent, “Defendants”) under the caption

TA Dispatch, LLC v. Celadon Trucking Services, Inc., Celadon Logistics Services, Inc., Celadon



2
         Plaintiff has not attached the exhibits to the proposed Amended Complaint. The exhibits to the
Complaint in the State Court Action (as defined herein) were filed (and remain) under seal. If the Court
grants this Motion, Plaintiff will move to file the exhibits under seal in this Court.
3
       A black-lined version of the proposed Amended Complaint is attached hereto as Exhibit B.


                                                 -2-
               Case 20-50117-KBO          Doc 3      Filed 01/28/20    Page 3 of 5




Group, Inc. and Hyndman Transport Limited, C.A. No. 2019-0960-SG (the “State Court Action”),

in the Court of Chancery of the State of Delaware.

       5.      On December 8, 2019, each Defendant, along with other affiliates of Celadon

Parent, filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

United States Bankruptcy Court for the District of Delaware (the “Court”).

       6.      On or about January 21, 2020, prior to filing a responsive pleading regarding the

Complaint, the Debtors removed the State Court Action to this Court pursuant to 28 U.S.C. §

1452(a) and Bankruptcy Rule 9027, thereby commencing this adversary proceeding. See Notice

of Removal [D.I. 322].

                                    RELIEF REQUESTED

       7.      By this Motion, pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure,

made applicable by Rule 7015 of the Federal Rules of Bankruptcy Procedure, Plaintiff requests

entry of an order, substantially in the form attached hereto as Exhibit C, granting Plaintiff leave

to file the proposed Amended Complaint to update the allegations set forth therein to address

circumstances that have arisen since the filing of the above-captioned chapter 11 cases.

                                      BASIS FOR RELIEF

       8.      It is well settled that leave to amend a pleading pursuant to Rule 15(a) should be

“freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2); Foman v. Davis, 371 U.S.

178, 182 (1962) (holding that “leave sought should, as the rules require, be ‘freely given’”); In re

Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). The Third Circuit has

“adopted a liberal policy favoring the amendment of pleadings to ensure that claims are decided

on the merits rather than on technicalities.” ICU Med., Inc. v. RyMed Techs., Inc., 674 F. Supp.

2d 574 (D. Del. 2009).




                                               -3-
                Case 20-50117-KBO          Doc 3     Filed 01/28/20     Page 4 of 5




       9.      Courts typically find an amendment permissible unless “there is undue delay, bad

faith, a dilatory motive, prejudice, or futility.” Burlington, 114 at 1434.

       10.     It is the opposing party’s burden to establish that a proposed amendment is

impermissible under Rule 15. MacQueen v. Union Carbide Corp., 2014 WL 1338729, at *2 (D.

Del. Apr. 1, 2014). To prevent amendment of a complaint, “the non-moving party . . . must show

that it was unfairly disadvantaged or deprived of the opportunity to present facts or evidence which

it would have offered had the amendments . . . been timely.” Bechtel v. Robinson, 886 F.2d 644,

652 (3d Cir. 1989).

       11.     Here, the proposed Amended Complaint contains revisions that address certain

circumstances that have arisen postpetition. The Amended Complaint satisfies the standard

established under Rule 15 because it will not inconvenience, unduly burden, or prejudice the

Defendants. This case is at an embryonic stage, with Defendants not having yet filed a responsive

pleading to the Complaint. No discovery has been issued, nor has the initial scheduling conference

occurred.

       12.     Moreover, there has been no undue delay, bad faith, or dilatory motive on the part

of the Plaintiff. This Motion and the Amended Complaint are being filed less than two (2) months

after the Complaint was filed and only one (1) week after Defendants removed the Complaint to

this Court. Moreover, “[t]he passage of time, without more, does not require that a motion to

amend a complaint be denied.” Adams v. Gould Inc., 739 F.2d 858 (3d Cir. 1984).

       13.     Further, no parties in interest will be prejudiced by the filing of the Amended

Complaint, and Defendants cannot demonstrate any such prejudice. To establish undue prejudice,

the opposing party must prove that the amendment would “(1) require the [non-moving party] to

expend significant additional resources to conduct discovery and prepare for trial; (2) significantly




                                                -4-
                 Case 20-50117-KBO           Doc 3        Filed 01/28/20   Page 5 of 5




delay the resolution of the dispute; or (3) prevent the [non-moving party] from bringing a timely

action in another forum.” Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004). None of these factors

is applicable here.

        14.      For the foregoing reasons, Plaintiff respectfully requests that the Court grant the

Motion and allow the Plaintiff to amend the Complaint.

        15.      As no novel issues of law or fact are presented by this Motion, Plaintiff waives its

right to file a brief in support of this Motion pursuant to Del.Bankr.LR. 7007-1. However, Plaintiff

reserves the right to file a reply brief, if necessary.

                                               NOTICE

        16.      Notice of this Motion has been sent to the Office of the United States Trustee and

counsel to the Defendants. Plaintiff asserts that such notice is proper and adequate under the

circumstances.

        WHEREFORE, Plaintiff requests that the Court grant the Motion and allow Plaintiff to

amend the Complaint with the Amended Complaint and grant such other relief as is just.

 Date: January 28, 2020                               Respectfully submitted,

                                                      REED SMITH LLP

                                                      /s/ Jason D. Angelo
                                                      Jason D. Angelo (No. 6009)
                                                      1201 North Market Street, Suite 1500
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 778-7500
                                                      Facsimile: (302) 778-7575
                                                      E-mail: jangelo@reedsmith.com

                                                      Attorneys for Plaintiff TA Dispatch, LLC




                                                  -5-
